       Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 1 of 26




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Associated Builders & Contractors of           )
Western Pennsylvania; Arrow Electric           )
Inc.; Hampton Mechanical Inc.; Lawrence        )      Case No.: 2:20-cv-649
Plumbing LLC; R.A. Glancy & Sons Inc.;         )
Westmoreland Electric Services LLC;            )
Gregory H. Oliver Jr.; Daniel Vincent          )
Glancy; Robert L. Casteel; Jason Phillip       )
Boyd; Robert A. Glancy IV,                     )
                                               )
                       Plaintiffs,             )
                                               )
       v.                                      )
                                               )
Community College of Allegheny County;         )
Quintin B. Bullock, in his official capacity   )
as President of the Community College of       )
Allegheny County; Pittsburgh Regional          )
Building Trades Council,                       )
                                               )
                       Defendants.             )

     BRIEF IN SUPPORT OF MOTION TO DISMISS AMENDED COMPLAINT
   PURSUANT TO RULES 12(b)(1) and 12(b)(6) BY DEFENDANTS COMMUNITY
       COLLEGE OF ALLEGHENY COUNTY AND QUINTIN B. BULLOCK

                                                   Filed on behalf of Defendants Community
                                                   College of Allegheny County and Quintin B.
                                                   Bullock

                                                   Counsel of Record for these parties:
                                                   Eckert Seamans Cherin & Mellot, LLC
                                                   Firm no. 075
                                                   Christopher R. Opalinski, Esquire
                                                   (Pa. I.D. No. 35267)
                                                   F. Timothy Grieco, Esquire
                                                   (Pa. I.D. No. 81104)
                                                   Edward R. Noonan, Esquire
                                                   (Pa. I.D. No. 55792)
                                                   Sean J. Donoghue, Esquire
                                                   (Pa. I.D. No. 321357)
                                                   44th Floor, 600 Grant Street
                                                   Pittsburgh, PA 15219
                                                   (412) 566-6000
                                                   Fax: (412) 566-6099
         Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 2 of 26




I.      STATEMENT OF FACTS

        Plaintiffs’ Amended Complaint only consists of citations to case law and select statutes,

excerpts from and Plaintiffs’ own characterizations of a project labor agreement between the

Community College of Allegheny County (“College”) and the Pittsburgh Regional Building

Trades Council (“Building Trades”) (attached to the Amended Complaint as Exhibit 1 (Doc. 33-

1) (hereinafter, the “PLA”)), descriptions of the parties, and conclusory arguments that the PLA is

unlawful. (Am. Compl. ¶¶ 1-75). In other words, beyond citing excerpts from the PLA and setting

forth allegations attempting to describe the parties, Plaintiffs make no factual allegations. Plaintiffs

do not allege, for instance, that any of them even attempted to bid on a project subject to the PLA

(let alone that they bid and were denied). In fact, Plaintiffs do not so much as describe a project

for which the PLA is or will be used. Nor do they identify any actual expenditures in connection

with any use of the PLA. And, while they claim the PLA will violate Pennsylvania’s public bidding

requirement to award jobs to the “lowest responsible bidder” (Am. Compl. ¶¶ 41, 64), they have

not identified even one occasion in which that has happened. Plaintiffs simply ask the Court to

rule on the validity of the PLA, in the abstract, claiming standing solely by virtue of their status as

non-union contractors (and for Plaintiff ABC, defined infra, an organization with such non-union

contractors), non-union employees, and state and county taxpayers. (Am. Compl. ¶¶ 31-41).

        The PLA was entered into over nine years ago between the College and Building Trades,

on February 15, 2011. (Doc. 33-1). The College entered into the PLA, as set forth expressly

therein, to ensure quality, efficiency, and timely and on-budget completion of work, by, among

other things, avoiding work stoppages and strikes and ensuring a quality source of labor. (Doc. 33-

1, Art. II, Sec. 2 and Art. III, Sec. 1). The PLA thus requires that contactors performing

construction work for the College agree to the terms of the PLA before performing work. (Doc.

33-1, Art. I, Sec. 1). But this does not mean that the PLA excludes contractors who do not have a
           Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 3 of 26




pre-existing relationship with a Building Trades-affiliated union. Instead, work is open to all

bidding contractors, whether union or non-union, as the PLA expressly states:

               Section 2. Limitation of Agreement to Project.
               The Unions agree that this Agreement will be made available to, and will
               fully apply to, any successful bidder for work on the Project, without regard
               to whether that successful bidder performs work at other sites on either a
               union or non-union basis, and without regard to whether employees of such
               bidder are or are not members of any union. The Unions further agree that
               this Agreement only applies to this Project, and that by signing this
               Agreement or Letter of Assent hereto, a Contractor, not previously in signed
               agreement with the Unions does not recognize the Unions as the bargaining
               representative of any of its employees or employees at any other project,
               site or location. It is the intent of this Agreement that the Contractors who
               sign it will create a relationship with the Unions governed by the provisions
               of Section 8(f) of the Labor Management Relations Act, 29 U.S.C. §158(f).

(Doc 33-1, Art. I, Sec. 2). A contractor who works on a particular project must recognize the

unions as the exclusive bargaining representatives of its craft employees (but only for that

particular project) pursuant to Section 8(f) of the Labor Management Relations Act, 29 U.S.C. §

158(f). (Doc. 33-1, Art VI, Sec. 1).

       While the PLA requires that all contractors - - whether affiliated with a Building Trades

union or not - - use a local union referral system (described below), the PLA, to accommodate

contractors that do not have a pre-existing relationship with a Building Trades union, gives all

contractors the exclusive right to select their craft foreman and/or general foreman, permits

contractors without such a preexisting relationship to employ a certain number of “core

employees” on the project who are not referred by the union referral system, and gives all

contractors the right to reject any union referral for any reason. (Doc. 33-1, Art. VI, Secs. 3, 9,

and 10).




                                                 2
         Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 4 of 26




       The employee referral system contemplated by the PLA requires signatory local unions to

operate the referral systems in full compliance with federal and state laws, without union

membership obligation or requirements:

       Section 3. Union Referral. For Local Unions having a job referral system, each
       Contractor agrees to comply with such system, and the referral system shall be used
       exclusively by such Contractor, except as modified by this Article. Such job
       referral system will be operated in a non-discriminatory manner and in full
       compliance with Federal, State, and Local laws and regulations requiring equal
       employment opportunities and non-discrimination, and referrals shall not be
       affected in any way by the rules, regulations, by-laws, constitutional provisions or
       any other aspects or obligations of union membership, policies or requirements. . .
(Doc. 33-1, Art. VI, Sec. 3).

       Importantly the PLA does not just prohibit union membership considerations in employee

referrals but expressly provides that any individual referred and hired pursuant to the PLA is not

required to join a union, pay dues, or agency fees as a condition of employment:

       Section 8. Non-Discrimination. No employee covered by this Agreement shall
       be required to join any Union or pay any agency fees or dues as a condition of being
       employed, or remaining employed on the Project. . . .

(Doc. 33-1, Art. VI, Sec. 8). Thus, the PLA does not require any contractor employee to provide

any financial support to a labor organization. While the PLA requires contractors, as a general

matter, to pay into certain joint employer-union benefit plans on behalf of all employees, this

requirement does not apply with respect to a non-union contractor’s “core employees.” (Doc. 33-

1, Art. VI, Sec. 9 and Art. XI, Sec. 2).

       Plaintiffs include Arrow Electric Inc., Hampton Mechanical Inc., Lawrence Plumbing

LLC, R.A. Glancy & Sons Inc., Westmoreland Electric Services LLC (collectively, “Plaintiff-

Contractors”) (see Am. Compl. ¶ ¶ 5-9); Gregory H. Oliver (an employee of Hampton

Mechanical Inc.), Daniel Vincent Glancy (an employee of Glancy & Sons Inc.), and Robert L.

Casteel (an employee of Glancy and Sons Inc.) (collectively, “Plaintiff-Employees”) (see Am.


                                                3
         Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 5 of 26




Compl. ¶¶ 10-12); Associated Builders of Western Pennsylvania (“ABC”), a membership

organization of contractors, which includes all of Plaintiff-Contractors (Am. Compl. ¶¶ 4-9);

and, lastly, Jason Phillip Boyd and Robert A. Glancy IV (as taxpayers of Pennsylvania and

Allegheny County) (collectively, “Plaintiff Taxpayers”) (see Am. Compl. ¶¶ 13-14).

       Plaintiffs assert four claims for relief, alleging that the terms of the PLA violate (1) the

First and Fourteenth Amendments (Am. Compl. ¶¶ 42-48 (entitled “Claim for Relief No. 1”)), (2)

the National Labors Relations Act (Am. Compl. ¶¶ 49-57 (entitled “Claim for Relief No. 2”)), (3)

“the antitrust laws” (Am. Compl. ¶¶ 58-63) (entitled “Claim for Relief No. 3”), and lastly, (4)

“state competitive bidding laws” (Am. Compl. ¶¶ 64-74) (entitled “Claim for Relief No. 4”)).

II.    ARGUMENT
       A.      Rule 12(b)(1) Dismissal For Lack Of Standing and Ripeness
               1.      Plaintiffs Lack Article III Standing.
       As set forth below, neither Plaintiff-Contractors, Plaintiff-Employees, ABC, nor Plaintiff-

Taxpayers has alleged an injury sufficient to invoke Article III standing.

                       a.     Plaintiff-Contractors and Plaintiff-Employees Lack Standing.

       A plaintiff must prove three elements to establish Article III standing:

       First, the plaintiff must have suffered an injury in fact—an invasion of a legally
       protected interest which is (a) concrete and particularized, and (b) actual or
       imminent, not conjectural or hypothetical. Second, there must be a causal
       connection between the injury and the conduct complained of—the injury has to be
       fairly traceable to the challenged action of the defendant, and not the result of the
       independent action of some third party not before the court. Third, it must be likely,
       as opposed to merely speculative, that the injury will be redressed by a favorable
       decision.
Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992) (internal quotation marks, citations,

and alterations omitted).

       Here, Plaintiff-Contractors and Plaintiff-Employees cannot satisfy the threshold Article III

standing inquiry: injury-in-fact. This is not a case where the Plaintiff-Contractors have submitted

                                                 4
         Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 6 of 26




a bid but were denied. Nor is this a case where the terms of the PLA ban participation in the bidding

process by Plaintiff-Contractors or their employees (which include the Plaintiff-Employees). To

the contrary, this is a case where the Plaintiff-Contractors have not so much as described a project

to which the PLA applies, let alone allege that they have attempted to bid on such a project. Thus,

any purported injury the Plaintiff-Contractors and their employees contend to have suffered is

merely hypothetical, and there is no basis upon which to infer that they have or will suffer an

individual, particularized injury.

        Analogous cases in the public bidding context confirm this point. There is a line of cases

from the early 1990s that addressed a contractor’s standing to challenge bidding requirements on

public jobs that called for a certain percentage of minority participation. In one such case, a district

court within the Third Circuit held that contractors who either attempted to meet the minority

bidding requirements but failed or actually bid and were rejected satisfied the Article III injury in

fact requirement, while those that merely submitted requests for bids but failed to actually submit

a bid did not. Contractors Ass’n of E. Pa., Inc. v. City of Philadelphia, 735 F.Supp. 1274, 1283-

1284 (E.D. Pa. 1990), aff’d in pertinent part, vacated and remanded on other grounds, 945 F.2d

1260, 1268 (3d Cir. 1991). Likewise, in Hunt Paving Co., Inc. v. City of Indianapolis, another

district court held that a contactor did not have standing to challenge an affirmative action program

- - even though it had bid the subject project and been denied - - because the denial was not based

on the contractor’s failure to comply with the challenged affirmative action program but, rather,

another, unrelated bidding requirement. 800 F. Supp. 740, 749 (S.D. Ind. 1992). In reaching this

conclusion, the court surveyed similar cases, finding that “[o]ther decisions considering the issue

of standing in this context have required that the plaintiff (1) actually bid for a contract subject to

a rigid percentage set-aside requirement, or (2) bid for and lose a contract because of a substantive



                                                   5
         Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 7 of 26




provision of the affirmative action program.” Id. (collecting cases). As the court noted, the

prevailing rationale in such cases was that, to have standing to challenge the bidding requirements,

the “party must demonstrate actual injury from an actual application of the substantive portions of

law [i.e., the challenged bidding requirement].” Id. at 748. The mere existence of the challenged

bidding requirement, in itself, was insufficient to confer Article III standing. Id.

       The rationale from these cases applies with equal force here. Having not so much as bid on

a project subject to the PLA, Plaintiff-Contractors and their employees, like the Plaintiff-

Employees, have not and cannot allege that the terms of the PLA were applied to their detriment.

Thus, these Plaintiffs simply have not - - and cannot - - allege injury-in-fact.

       Nor can Plaintiff-Contractors or Plaintiff-Employees demonstrate that any purported injury

is “fairly traceable to defendant’s challenged conduct.” Nothing on the face of the PLA precludes

the Plaintiff-Contractors from bidding for or ultimately performing any work,1 nor does the PLA

bar the use of non-union employees. Thus, any “injury” suffered by Plaintiff-Contractors or the

Plaintiff-Employees is traceable to the Plaintiff-Contractors’ choice not to bid a project subject to

the PLA.

       Having failed to satisfy Article III’s standing requirements, Plaintiff-Contractors and

Plaintiff-Employees’ claims fall outside of this Honorable Court’s jurisdiction.

                       b.      ABC Lacks Standing Because Its Members Lack Standing.

       The viability of associational standing hinges on whether the organization is associated

with individual members which have “standing in their own right” under Article III. Curto v. A

Country Place Condo. Ass'n, Inc., 921 F.3d 405, 410 n.2 (3d Cir. 2019). The only members of


        1.      To the contrary, that PLA plainly states that it is “available to . . . any successful
bidder for work on the project, without regard to whether that successful bidder performs work at
other sites on either a union or non-union basis, and without regard to whether employees of
such bidder are or are not members of any union.” (Doc. 33-1, Art. 1, Sec. 2).
                                                  6
         Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 8 of 26




ABC that Plaintiffs have identified in the Amended Complaint are Plaintiff-Contractors, which, as

set forth above, do not have standing in their own right to pursue the claims asserted herein.

Because ABC has failed to allege the identity of a member with standing in its own right, ABC

has failed to establish it has associational standing under Article III.

                       c.      Plaintiff-Taxpayers Lack Standing.

       Plaintiff-Taxpayers, who claim standing by virtue of paying “county and state” taxes,

likewise cannot establish Article III standing. An individual’s capacity as a “state” taxpayer is

insufficient, as a matter of law, to confer Article III standing. Nichols v. City of Rehoboth Beach,

836 F.3d 275, 280 (3d Cir. 2016) (“Federal and state taxpayers cannot show Article III standing

based on their status as taxpayers ‘because the alleged injury is not concrete and particularized,

but instead a grievance the taxpayer suffers in some indefinite way in common with people

generally.’” (quoting DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 346 (2006)). As to whether

the Plaintiff-Taxpayers’ alleged status as “county” taxpayers, confers Article III standing, they

must, at the very least, set forth allegations supporting the plausible inference “that more than a de

minimis amount of tax revenue has been expended on the challenged practice itself.” Id. at 281.

Plaintiffs have failed to do so, and their conclusory assertion that the PLA will result an

expenditure of “more than a de minimis amount of tax revenue” (see Am. Compl. ¶ 41) is the exact

type of “naked assertion devoid of further factual enhancement” that is insufficient to defeat a

motion to dismiss. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations and

citations omitted). Plaintiff-Taxpayers vague assertion that they will suffer injury “by the College

awarding projects to someone other than the lowest responsible bidder” (Am. Compl. ¶ 41)

provides no further support, as, tellingly, Plaintiffs fail to identify or describe one such instance in

which this has happened (or will happen).

               2.      Plaintiffs’ Claims Are Not Ripe.
                                                   7
         Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 9 of 26




       Because Plaintiffs have failed to so much as identify a project subject to the PLA for

which they have attempted to submit a bid, Plaintiffs have left this Court to speculate as to

contingent events - - like the submission of a bid by Plaintiff-Contractors on a project covered by

the PLA - - that may or may not happen, and their claims are therefore unripe and must be

dismissed accordingly. Thomas v. Union Carbide Agric. Prods. Co., 473 U.S. 568, 580-81

(1985) (under the ripeness doctrine, federal courts “will not decide a case where the claim

involves contingent future events that may not occur as anticipated, or indeed may not occur at

all.”); see also Peachlum v. City of York, 333 F.3d 429, 433-34 (3d Cir. 2003) (quoting Babbit v.

United Farm Workers National Union, 442, U.S. 289, 298 (1979)).

       B.      Rule 12(b)(6) Dismissal Of Claim For Relief No. 1

       The gist of Plaintiffs First Amendment and Fourteenth Amendment claim is that, by

imposing a union-hall hiring requirement on contractors awarded bids subject to the PLA, the PLA

forces employees of non-union contractors to relinquish their supposed First Amendment rights to

refrain from joining or financially supporting a union as a condition of employment, in purported

violation of the Supreme Court’s holding in Janus v. Am. Fedn. of State, County, and Mun.

Employees, Council 31, 138 S. Ct. 2448 (2018). This theory must fail, as a matter of law, for

several reasons.

       First, this theory of relief is based on Plaintiffs’ assertion that local unions involved in the

job-referral system (i.e., the union-hall hiring component of the PLA) will “not refer non-members

through their hiring halls.” (Am. Compl. 29). Plaintiffs, however, do not so much as cite one

instance in which such discrimination has occurred, nor do they otherwise set forth facts permitting

the inference that it will occur. Such a “naked assertion, devoid of further factual enhancement” is

plainly insufficient to defeat a motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal quotations and citations omitted).
                                                  8
        Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 10 of 26




       Second, Plaintiffs’ assertions that the PLA forces contractor-employees to join a union,

pay union fees, and that the unions will not refer non-members through their hiring halls are

completely contradicted by the plain terms of the PLA. The PLA expressly states that no employee

subject to the PLA “shall be required to join any Union or pay agency fees or dues as a condition

of being employed,” and, further, that the job referral system will be operated in a “non-

discriminatory manner,” with referrals unaffected by “obligations of union membership.” (Doc.

33-1, Art. VI, Sec. 3; Art. VI, Sec. 8). Plaintiffs’ unsupported assertions to the contrary cannot be

credited in the face of these clear commitments. As the Supreme Court held long ago,

“discrimination cannot be inferred from the face of the instrument when the instrument specifically

provides there will be no discrimination . . . because of the presence or absence of union

membership.” Teamsters Local 357 v. NLRB, 365 U.S. 667, 675 (1961) (enforcing hiring hall

provision in collective bargaining agreement that stated referrals would be made “irrespective of

whether such employee is or is not a member of the Union.”).

       Third, Plaintiffs’ assertion that the PLA implicates First Amendment rights rests on a

misapplication of the Supreme Court’s decision in Janus. In Janus, the Court held that a state

cannot require its “public-employees” to pay agency fees to public unions because doing so

violated “the free speech rights of nonmembers by compelling them to subsidize private speech on

matters of public concern.” Janus, 138 S. Ct. at 2460. The Court specifically grounded its decision

in the distinction between the public and private sectors, reasoning that collective bargaining in

the public sector, unlike collective bargaining in the private sector, is an inherently political

process because it involves matters like public spending on wages and other public employee

benefits. Id. at 2480. The Court also took issue with the fact that it was the public employer (i.e.,

the state) who was extracting the fees. Id. at 2465 (framing discussion of the constitutional standard



                                                  9
         Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 11 of 26




of review as “whether a government employer could reasonably believe that the exaction of agency

fees serves its interests.”).2

        Janus is clearly distinguishable from the present case. First, it is clear that the holding in

Janus applies only to public sector employees, not private sector employees. Plaintiffs, however,

do not (and, in fact, cannot) allege that the College is or would be the employer of the Plaintiff-

Contractors’ employees or otherwise allege or explain how the employees of the Plaintiff-

Contractors are somehow public-sector employees. To the contrary, the Complaint concedes that

the employees work for private, not public, employers.3 Second, Janus dealt with an express

mandate that required employees (public employees) to pay union fees. In contrast, the PLA in the

present case does not compel any employees to pay union fees, and, quite to the contrary, actually

states at Section 8 of Article VI (see Doc 1-2) that no project employee is required to join the union

or pay anything to it.4 The Janus decision, upon which Plaintiffs’ alleged claim for violation of the

First Amendment rests, does not apply.



        2.       Critically, the Court specifically declined to extend its holding to the private-
sector and actually expressed skepticism that it would apply in that context due to concerns over
insufficient governmental action, a necessary ingredient to any alleged First Amendment
violation. Id. at 2479 n.24 (“No First Amendment issue could have properly arisen in those cases
unless Congress's enactment of a provision allowing, but not requiring, private parties to enter
into union-shop arrangements was sufficient to establish governmental action. That proposition
was debatable when Abood was decided, and is even more questionable today.”).
        3.       This distinction is important for another reason. Specifically, any issue that
private employees subjected to the PLA could have with the agreement is traceable to their
employer’s decision to bid on a public job subject to a project labor agreement, as nothing
requires its private employer to bid on such a job. See Boston Harbor, 507 U.S. at 231 (when a
public project uses a project labor agreement, “those contractors who do not normally enter such
agreements are faced with a choice. They may alter their usual mode of operation to secure the
business opportunity at hand, or seek business from purchasers whose perceived needs do not
include a [PLA.]”).
        4.       It bears noting that even if the PLA did require the employees of a contractor
awarded the bid to pay fees (which it does not), this type of arrangement would be expressly
permitted by the NLRA. Any contractor that becomes a party to the PLA - - which would not
occur but for its completely voluntary decision to bid on a College project in the first place - - is
                                                 10
        Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 12 of 26




        C.      Rule 12(b)(6) Dismissal of Claim For Relief No. 2 (NLRA Claim)

        Claim for Relief No. 2 alleges that the use of the PLA violates Section 8(a) of the NLRA.

This claim is baseless and must be dismissed as a matter of law.

        First, the College is not subject to NLRA Section 8(a)5 because public entities such as the

College are expressly excluded from coverage under the NLRA and, therefore, cannot violate it.

See 29 U.S.C. § 152(2) (expressly excluding “any State or political subdivision thereof” from

NLRA’s definition of “employer”); see also Bldg. & Constr. Trades Council v. Associated

Builders & Contrs. , 507 U.S. 218 (1993) at 231 (“Boston Harbor”) (a government cannot violate

Section 8(e) the NLRA because it is not an employer under the NLRA).6

        Second, the Supreme Court has held that where, as here, a government entity acts as a

market participant (as opposed to a regulator), it has the right to require its construction contractors

to abide by a project labor agreement, even those which (more restrictive than the PLA at issue

here) have union security clauses. Boston Harbor, 507 U.S. at 221-222. As the Court reasoned,

since a private-developer is permitted to use a pre-hire agreement on privately funded construction




still a private employer, and, in the private sector, the NLRA permits private employers, like the
Plaintiff-Contractors, and unions to agree to require employees to pay dues and/or
representational costs as a condition of employment, provided the representational costs are
whittled to their financial core and are germane to collective bargaining administration and
negotiation. Communication Workers v. Beck, 487 U.S. 735, 740, 763-64 (1988); see also
Marquez v. Screen Actors Guild, 525 U.S. 33, 36 (1998). Plaintiffs’ First Amendment theory
would, if credited, undermine and effectively overrule this longstanding interpretation of the
NLRA.
         5.      The Section 7 rights purportedly infringed in this case (see Am. Compl. ¶¶ 48-50)
are enforced through Section 8(a) of the NLRA.
         6.      To the extent that the Complaint could be read to allege that the Community
College is a private entity, Claim for Relief No. 2 must be dismissed because the National Labor
Relations Board has exclusive and primary jurisdiction to resolve claims of violations of
Sections 7 and 8 of the NLRA. San Diego Building Trades Council v. Garmon, 359 U.S. 236
(1959).
                                                  11
        Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 13 of 26




projects, a public entity should also have the right to do the same when it acts as a market

participant. Id. at 231-232.

        The Third Circuit follows a two-part test to determine whether a government entity acts

as a “market participant” in this context: (1) whether the challenged condition serves to advance

or preserve the public entity’s proprietary interest in a project or a transaction, or as in investor,

owner, or financier; and (2) whether the scope of the condition is specifically tailored to the

proprietary interest. Hotel Employees & Restaurant Employees Union, Local 57 v. Sage

Hospitality Resources, LLC, 390 F.3d 206, 215-216 (3d Cir. 2004).

        Here, the College easily satisfies this test. The PLA only applies when the College is the

owner of a construction project (satisfying element one), and applies only and strictly for the

purpose of streamlining the construction work, ensuring efficiency and quality, and avoiding

delays (satisfying element two). Because the College is using the PLA as a market participant - -

not a regulator - - its use of the PLA is authorized under Boston Harbor.

        This conclusion finds overwhelming support in post-Boston Harbor jurisprudence, as

federal courts applying this test have routinely found that when a public entity uses a project

labor agreement for construction projects, it is acting as a “market participant” and, thus, that the

use of a project labor agreement does not interfere with the rights guaranteed by the NLRA. See,

e.g., Johnson v. Racho Santiago Community College District, 623 F.3d 1011 (9th Cir. 2010)

(public school PLA for all construction projects costing over $200,000 lawful); Building

Industry Electrical Contractors Association v. City of New York, 678 F.3d 184 (2d Cir. 2012)

(New York City’s use of PLAs on construction projects lawful); see also Associated Builders &

Contrs. of W. Pa. v. Cty. of Westmoreland, 2020 WL 571691 (Jan. 21, 2020 W.D.Pa.) (report

and recommendation) (Westmoreland County acted as a market participant when it entered into



                                                  12
        Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 14 of 26




and enforced a project labor agreement with the defendant herein, the Building Trades), report

and recommendation adopted by Associated Builders & Contrs. of W. Pa. v. Cty. of

Westmoreland, 2020 WL 571031 (Feb. 5, 2020 W.D.Pa.).

        Consistent therewith, the Court of Common Pleas of Allegheny County has already found

that the College was acting a market participant rather than a regulator when it entered into and

enforced a project labor agreement that is virtually identical to the PLA in this case. See R.A.

Glancy & Sons v. Community College of Allegheny County, GD-10-014783 (C.C.P. Allegheny

Cnty.) (Opinion dated April 29, 2011) (citing Boston Harbor).7 The case should be no different

this time around.

        D.     Rule 12(b)(6) Dismissal Of Claim For Relief No. 3

        Plaintiffs’ Amended Complaint includes a cryptic, six-paragraph “Claim for Relief No. 3,”

alleging, without explanation, that the PLA “restrains competition in violation of the antitrust

laws.” (Am. Compl. at 14). Citing as examples, but not even quoting, Sections 1 and 2 of the

Sherman Act (id. ¶58 (“See, e.g., 15 U.S.C. §§1-2”)), Plaintiffs allege only that the PLA “restrains

competition by disqualifying contractors and subcontractors from working on the college’s

construction projects . . . .” (Am. Compl. ¶¶ 59-60). For several reasons, Plaintiffs’ claim must

fail.

               1.      Plaintiffs Fail To Plead Any Antitrust Cause of Action

        First, the core allegation upon which Plaintiffs’ purported antitrust claim is based - - that

the PLA “disqualifies contractors and subcontractors from working on the college’s construction

projects . . .” is contradicted by the plain terms of the PLA, which allows bidding on College




        7.     A true and correct copy of this opinion is attached hereto as Exhibit A.
                                                 13
        Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 15 of 26




projects by union and non-union affiliated contractors alike.8 And, in any event, this allegation is

nothing more than a “naked assertion devoid of further factual enhancement” that is plainly

insufficient to defeat a motion to dismiss. Iqbal, 556 U.S. at 678 (internal quotations and citations

omitted). Plaintiffs have not, for instance, alleged that any of them has attempted to bid on a

College project, let alone bid on a project but was rejected. Thus, there is no factual allegation to

support the assertion - - one which is contradicted by the terms of the PLA in any event - - that

underlies Plaintiffs’ purported antitrust claim.

       Second, Plaintiffs otherwise fail to allege any facts supporting a cause of action under the

Sherman Act. Sherman Act Section 1 provides that “[e]very contract, combination in the form of

trust or otherwise, or conspiracy, in restraint of trade or commerce . . . is declared to be illegal.”

15 U.S.C. §1. The Supreme Court, however, long ago recognized that “every contract is a restraint

of trade,” but only contracts that are “unreasonable restraints of trade” are unlawful. See, e.g.,

NCAA v. Board of Regents, 468 U.S. 85, 98 (1984). Thus, under Section 1, “the plaintiff must

show concerted action, antitrust injury, evidence that the conspiracy produced ‘adverse, anti-

competitive effects within the relevant product and geographic markets,’ and evidence ‘that the

objects of and the conduct pursuant to the conspiracy were illegal.’ . . . The plaintiff may satisfy

its burden by showing either actual anti-competitive effects or proof of the defendant's market

power . . . defined as the ability to raise prices above those that would exist in a competitive

market.” Race Tires America, Inc. v. Hoosier Racing Tire Corp., 614 F.3d 57, 74 (3d Cir. 2010)

(quoting InterVest, Inc. v. Bloomberg, L.P., 340 F.3d 144, 159 (3d Cir. 2003)).



        8.      See, e.g., Am. Compl., Ex. 1 (Doc. 33-1), Art. I, Sec. 2 (The PLA is “made
available to, and will fully apply to, any successful bidder for work on the Project without regard
to whether that successful bidder performs work at other sites on either a union or a non-union
basis, and without regard to whether employees of such bidder are or are not members of any
union.”).
                                                   14
        Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 16 of 26




       Plaintiffs’ “claim for relief” includes none of these elements, with the possible exception

of alleging the mere existence of an agreement, the PLA. The Amended Complaint does not

explain how the PLA constitutes an anticompetitive or otherwise unlawful agreement, nor does it

include allegations purporting to define a relevant product or service and geographic market or

explain how there are anticompetitive effects within any such market. These deficiencies are

inexcusable but understandable. Plaintiffs’ claims exist in a pure vacuum: For example, Plaintiffs

allege no specific project that is or ever has been subject to the PLA; they allege a supposed

violation by a single potential construction project owner, the College; and they allege no facts

that could even suggest that the PLA harms competition in any identifiable market. In toto, nothing

in the Amended Complaint approaches pleading a Section 1 claim.

       Plaintiffs likewise fail to allege any facts supporting a cause of action under Sherman Act

Section 2. It is a violation of Section 2 to “monopolize, or attempt to monopolize, or combine or

conspire with any other person or persons to monopolize any part of . . . trade or commerce . . . .”

15 U.S.C. §2. Monopolization requires “(1) the possession of monopoly power in the relevant

market and (2) the willful acquisition or maintenance of that power as distinguished from growth

or development as a consequence of a superior product, business acumen, or historic accident.”

United States v. Grinnell Corp., 384 U.S. 563, 570-71 (1966). Attempted monopolization requires

“(1) that the defendant has engaged in predatory or anticompetitive conduct with (2) a specific

intent to monopolize and (3) a dangerous probability of achieving monopoly power.” Spectrum

Sports, Inc. v. McQuillan, 506 U.S. 447, 456 (1993). Conspiracy to monopolize requires an

agreement between two or more parties to monopolize a relevant market, an overt act in

furtherance of the conspiracy, specific intent to monopolize, and a causal connection between the

conspiracy and the alleged injury. See, e.g., Howard Hess Dental Laboratories, Inc. v. Dentsply



                                                15
        Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 17 of 26




Int’l, Inc., 602 F.3d 237, 253 (3d Cir. 2010). These causes of action require inquiry into, inter alia,

a relevant product or service and geographic market and the defendant’s market power and

unlawful, exclusionary conduct in that market. Hoosier Racing, 614 F.3d at 75.

        Plaintiffs allege no facts that could support any of these elements. For instance, there are

no allegations that the College (or any Defendant) has -- or has a dangerous probability of

achieving or the specific intent to acquire -- monopoly power in any relevant market; that such

alleged monopoly power was willfully achieved or maintained; or that any kind of predatory

conduct or overt act has occurred, that has been recognized to support a Section 2 violation.

        Not only have Plaintiffs failed to plead facts supporting a Section 1 or 2 claim against the

College, but any such claim would make no sense. Any anticompetitive conduct in a construction-

related market would be inimical to the College’s interests as a buyer in such a market, as the

College would be forced by such a restraint to pay higher prices than it would pay in a competitive

market. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 593 (1986)

(claim is implausible “if the claim is one that simply makes no economic sense”; “courts should

not permit factfinders to infer conspiracies when such inferences are implausible”). In reality,

Plaintiffs’ antitrust “claim for relief” is nothing more than “an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. See also Twombly v. Bell Atl. Corp.,

550 U.S. 544, 555-558 (2007) (emphasizing importance of pleading requirements in antitrust

cases). Because Plaintiffs fail to plead any facts in support of a claim under Section 1 or 2 of the

Sherman Act, their purported Claim for Relief No. 3 must be dismissed. See, e.g., Howard Hess

Dental Laboratories, 602 F.3d at 253-58 (Sections 1 and 2 claims properly dismissed for failure to

state a claim because plaintiffs did not “allege facts plausibly suggesting” an unlawful agreement

or requisite specific intent; “It is an axiom of antitrust law . . . that merely saying so does not make



                                                  16
        Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 18 of 26




it so for pleading-sufficiency purposes.”); Queen City Pizza, Inc. v. Domino's Pizza, Inc., 124 F.3d

430, 436-42 (3d Cir. 1997) (Rule 12(b)(6) motion properly granted dismissing Section 2 clams for

failure to plead “a valid relevant market”; “Plaintiffs have the burden of defining the relevant

market.”).

               2.      Plaintiffs Fail To Plead Antitrust Injury And Antitrust Standing.

       In addition to Plaintiffs’ complete failure to allege any facts plausibly suggesting any

violation of Sherman Act Sections 1 or 2, they likewise ignore two other prerequisites for pleading

a viable antitrust claim. First, Plaintiffs do not allege antitrust injury. Since Brunswick Corp. v.

Pueblo Bowl-O-Mat, Inc., 429 U.S. 477 (1977), a plaintiff in an antitrust case “must prove antitrust

injury, which is to say injury of the type the antitrust laws were intended to prevent and that flows

from that which makes defendants’ acts unlawful. The injury should reflect the anticompetitive

effect either of the violation or of anticompetitive acts made possible by the violation.” Id. at 489

(emphasis in original). See also Philadelphia Taxi Ass’n, Inc. v. Uber Technologies, Inc., 886

F.3d 332, 344 (3d Cir. 2018) (“harm to Appellants’ business does not equal harm to competition”).

Here, no such antitrust injury has been alleged. Not only have Plaintiffs pleaded no specific

violation of any antitrust statute, but they also have not alleged any facts to show that any harm

suffered by any Plaintiff is “the type the antitrust laws were intended to prevent and that flows

from that which makes defendants’ acts unlawful.” Id. at 343 (quoting Brunswick, 429 U.S. at

489). For this reason, Plaintiffs’ antitrust claim should be dismissed.

       Second, antitrust injury is part of a separate, and broader, antitrust standing prerequisite to

plead and prove an antitrust claim. See, e.g., Ethypharm S.A. Fr. v. Abbott Laboratories, 707 F.3d

223, 232 (3d Cir. 2013). In Associated General Contractors of California, Inc. v. California State

Council of Carpenters, 459 U.S. 519, 529-546 (1983), the Supreme Court identified the factors to

be considered when deciding whether a plaintiff has satisfied the antitrust standing requirement:
                                                 17
        Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 19 of 26




        “(1) The causal connection between the antitrust violation and the harm to the
        plaintiff and the intent by the defendant to cause that harm, with neither factor alone
        conferring standing; (2) whether the plaintiff’s alleged injury is of the type for
        which the antitrust laws were intended to provide redress; (3) the directness of the
        injury, which addresses the concerns that liberal application of standing principles
        might produce speculative claims; (4) the existence of more direct victims of the
        alleged antitrust violations; and (5) the potential for duplicative recovery or
        complex apportionment of damages.”

Ethypharm, 707 F.3d at 232-33 (quoting In re Lower Lake Erie Iron Ore Antitrust

Litigation, 998 F.2d 1144, 1165-66 (3d Cir. 1993)). Most of these standing requirements

apply when, as in this case, a plaintiff seeks injunctive relief. See, e.g., Broadcom Corp. v.

Qualcomm Inc., 501 F.3d 297, 321-22 (3d Cir. 2007) (“[h]ypothetical anticompetitive

conduct, speculative monopoly power, and remote injuries do not merit” equitable

remedies); City of Pittsburgh v. West Penn Power Corp., 147 F.3d 256, 269 (3d Cir. 1998)

(injunctive relief not proper without “a significant threat of injury from an impending

antitrust violation”); Lucas v. Bechtel Corp., 800 F.2d 839, 846-47 (9th Cir. 1986) (even if

plaintiffs claimed injury from challenged labor agreements “was proximately caused by

the alleged antitrust violation, we must still be able to find that their injury is cognizable in

equity. This we are unable to do.”).9

        In this case, Plaintiffs’ nondescript “antitrust” claim, entirely untethered to any

facts, cannot satisfy the antitrust standing requirement. No direct connection between any

alleged antitrust violation and any Plaintiff is pleaded with respect to the entirely

hypothetical -- indeed, imaginary -- claims of each group of Plaintiffs. As already shown,

Plaintiffs have not alleged, and cannot allege, antitrust injury, and any alleged injury would

be entirely speculative, extremely remote and indirect in any event. Such an “antitrust”



       9.      Antitrust standing is separate and distinct from Article III standing, discussed in
Section II(A)(1), supra.
                                                   18
        Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 20 of 26




claim should be dismissed at the outset for this reason. See Ethypharm, 707 F.3d at 232

(lack of antitrust standing “prevents a plaintiff from recovering under the antitrust laws”).10

       E.      Rule 12(b)(6) And 12(b)(1) Dismissal Of Claim For Relief No. 4
               1.      Rule 12(b)(6) Dismissal Of Claim For Relief No. 4
                       a.      Lack Of Ordinary Standing Under State Law
       To establish standing to sue under Pennsylvania’s competitive bidding laws, a plaintiff

must meet the requirements for taxpayer standing under Pennsylvania law.11 Conti Enterprises,

Inc. v. S.E. Pennsylvania Transp. Auth., 2003 WL 22594327, at *3 (E.D. Pa. Oct. 14, 2003). This

does not simply mean that a plaintiff must show s/he pays state taxes, but, instead, that a plaintiff

must show s/he is a taxpayer who also has a “substantial, direct, and immediate interest” in the

subject of the litigation. Id. at *4 (citing Nunemacher v. Borough of Middletown, 759 A.2d 57, 61

(Pa. Commw. Ct. 2000); In re Biester, 409 A.2d 848, 851 (Pa. 1979)). This is because “the




        10.     Plaintiffs incorrectly allege without explanation that “[t]he labor exemption to the
federal antitrust laws is inapplicable to the [PLA]” (Am. Compl. ¶61). To the contrary, the
nonstatutory labor exemption would bar any conceivable antitrust claim Plaintiffs might allege in
this case. The College therefore adopts and incorporates by this reference Argument Section 3.c.
in the brief of Defendant Pittsburgh Regional Building Trades Council in support of its motion to
dismiss the Amended Complaint. In addition, the alleged “nonlabor party” in this instance, the
College, is a public institution of higher education established pursuant to Pennsylvania statute.
See Pennsylvania Community College Act or 1963, 24 P.S. §§19-1901A, et seq. Thus, there is
no allegation -- nor could there be -- that the College competes “in a business market” with
regard to that exemption. (See Am. Compl. ¶ 61). Because of Plaintiffs’ failure to allege any
Sherman Act violation, it is impossible to discern what other grounds for dismissal of Claim for
Relief No. 3 otherwise might exist. The College notes, however, that any such claim likely
would be subject to state action immunity because of the College’s status as a public institution
of higher education. See, e.g., Edinboro College Park Apts. v. Edinboro Univ. Found., 850 F.3d
567, 579-81 (3d Cir. 2017) (university’s on-campus residency requirement protected under state
action doctrine as foreseeable result of state authorization to provide student living facilities).

        11.    Standing to pursue a claim under state law, on the one hand, and Article III
standing, on the other (addressed above), are separate inquiries. See Indep. Enters., Inc. v.
Pittsburgh Water & Sewer Auth., 103 F.3d 1165, 1175-1176, 1178 (3d Cir. 1997) (distinguishing
between a disappointed bidder's Article III standing and a low bidder's right to relief under
Pennsylvania's competitive bidding statutes).
                                                  19
        Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 21 of 26




prevention of waste of tax revenue alone has been correctly held to be an interest which is too

remote, since [the taxpayer] is not directly or specifically affected by the loss . . . That interest is

merely the same interest all citizens have in having others comply with the law or the constitution.”

Id. (citing Nunemacher, 759 A.2d at 61; Biester, 409 A.2d at 851).

       In the present case, ABC, Plaintiff-Contractors, and Plaintiff-Employees have no standing

to pursue the purported violations of Pennsylvania’s competitive bidding laws simply by virtue of

the fact that they are not alleged to be taxpayers. And while Plaintiff-Taxpayers allege to have paid

taxes to Pennsylvania and Allegheny County, they must suffer the same fate, because Plaintiff-

Taxpayers, having failed to so much as alleged to have submitted a bid on a project subject to the

PLA, cannot establish the requisite “substantial, direct, and immediate interest” in this litigation

to satisfy the taxpayer standing inquiry.

       The case law lends overwhelming support for this position. Specifically, Pennsylvania

courts have held that taxpayers who have actually bid on - - but were not awarded public projects

for failure to conform to bid specifications - - did not establish the requisite nexus between

themselves and the funds being spent for purposes of establishing taxpayer standing under

Pennsylvania law. See, e.g., C.O. Falter Constr. Corp. v. Towanda Mun. Auth., 614 A.2d 328, 329-

330 (Pa. Commw. 1992) (disappointed taxpayer who bid on but was not awarded project for failure

to conform to bid requirements “lack[ed] direct, immediate and substantial interest and the causal

connection necessary to provide standing.”); Conti Enters. v. SEPTA, 2003 WL 22594327 at *3,

*4 (E.D. Pa. Oct. 14, 2003) (accord) (explaining that disappointed taxpayer-bidder’s “interest in

this case is, however, no different from that of all other taxpayers in having SEPTA minimize its

expenditures by selecting the lowest bidder.”).




                                                  20
        Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 22 of 26




       Here, because Plaintiff-Taxpayers have failed to so much as allege to have submitted a bid

on a project that is subject to the PLA, their relationship to the disposition of any funds relative to

the PLA (funds which they fail to identify in the first place) is even further removed from those

taxpayer-plaintiffs in Towanda and Conti, supra, who actually bid on the projects but nevertheless

were deemed to lack standing to assert a challenge under Pennsylvania’s competitive bidding laws.

Thus, it stands to reason that Plaintiff-Taxpayers lack the sufficient nexus to the funds at issue to

establish taxpayer standing under Pennsylvania law.

       In that same breath, the requisite nexus is lacking for another reason - - the Plaintiffs’

Amended Complaint fails to identify any expenditure that is at issue (or even identify a specific

project to which the PLA applies) and, thus, there is no basis to infer that any of taxes purportedly

paid by Plaintiffs are at stake, as required to establish taxpayer standing. See Towanda Mun. Auth.,

614 A.2d at 330 (explaining that “a taxpayer whose funds are not at stake has no standing.”

(citations and quotations omitted)).12

                       b.      Even So, The PLA Does Not Violate Pennsylvania Competitive
                               Biddings Laws As A Matter Of Law.

       The Commonwealth Court of Pennsylvania has repeatedly held that the use of project labor

agreements on public projects does not violate Pennsylvania’s competitive bidding laws. See, e.g.,

A. Pickett Constr.,Inc. v. Luzerne County Convention Center Auth., 738 A.2d 20 (Pa. Cmwlth.

1999); Sossong v. Shaler Area Sch. Dist., 945 A.2d 788 (Pa. Cmmw. 2008); Glenn O. Hawbaker,

Inc. v. Commonwealth, 2009 Pa. Commw. LEXIS 1755 (Pa. Commw. Dec. 1, 2009). In Pickett,

the Court specifically held that the use of a project labor agreement that, like the one in this case,



       12.     As set forth in Section II(A)(1)(c), supra, the allegation that the PLA will result in
an expenditure of “more than a de minimis amount of tax revenue” (see Am. Compl. ¶ 41) is a
“naked assertion devoid of further factual enhancement” that cannot be credited on a motion to
dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations and citations omitted).
                                                  21
        Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 23 of 26




provided a union-hall hiring exception for core employees did not unlawfully discriminate against

non-union contractors, notwithstanding the fact that the project labor agreement at issue in that

case, like all project labor agreements, called for hiring a certain percentage of employees through

union halls. A. Pickett Const., Inc., 738 A.2d at 25-26.

       And in Sossong and Hawbaker, the Commonwealth Court held that the use of far more

restrictive project labor agreements - - both of which, unlike in Pickett and here, did not contain

exception to the union-hall hiring requirement for core employees - - was permissible and did not

violate Pennsylvania’s competitive bidding laws. Sossong, 945 A.2d at 793-794; Glenn O.

Hawbaker, Inc., 2009 Pa. Commw. LEXIS 1755 at *12. In fact, in the prior action involving a

project labor agreement between the College and the Building Trades with virtually identical terms

to the PLA at issue in this case, the Court of Common Pleas of Allegheny County rejected

arguments by many of the same plaintiffs herein that the project labor agreement ran afoul of

Pennsylvania’s competitive bidding laws. See R.A. Glancy & Sons v. Community College of

Allegheny County, GD-10-014783 (C.C.P. Allegheny Cty.) (Order dated March 18, 2011) (finding

that it was unlikely that plaintiffs would “succeed on the merits” because “Project Labor

Agreements similar to the Agreement in question have been upheld in [Sossong] and [Pickett].”).13

       The prevailing rationale in many of these types of cases is that the project labor agreements

at issue did not unlawfully discriminate against non-union bidders because all bidders had to abide

by the same requirements for the job. See A. Pickett Const., Inc. v. Luzerne County Conv. Ctr.

Auth., 738 A.2d 20, 26 (Pa. Cmmw. 1999) (reasoning that PLA was valid because it “simply

requires any person or entity as a condition for being engaged to perform work on the project to




       13.     A true and correct copy of this order is attached hereto as Exhibit B.
                                                22
        Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 24 of 26




agree to be bound by the same rules and restrictions as all others similarly engaged.”) (citations

omitted).14

       Allan Myers, L.P. v. Dept. of Transportation, 202 A.3d 205, 215 (Pa. Cmmw. 2019), the

lone case where Commonwealth Court held that the use of a project labor agreement violated

Pennsylvania’s competitive bidding laws, dealt with the exact opposite situation, where, unlike in

Pickett, not all contractors were playing by the same rules.15 There, by the terms of the bid, all

bidders affiliated with one specific union, the United Steelworkers, were exempt from having to

sign-on to the project labor agreement’s hiring requirement, while contractors affiliated with other

unions and non-union contractors were required to hire their labor through the collection of local

unions that made up the Building and Construction Council of Philadelphia. The Commonwealth

Court held that such preferential treatment of a specific union (i.e., United Steelworkers), by itself,

rendered the use of the project labor agreement discriminatory. Id. at 215 (“The PLA favored

contractors under agreement with United Steelworkers, and for this reason alone, there is no




        14.     Notably, other jurisdictions that have addressed the issue are in accord. See, e.g.,
Enertech Elec, Inc. v. Mahoning County Comm'rs, 85 F.3d 257, 260 (6th Cir. 1996); Minn.
Chapter of Associated Builders & Contrs., Inc. v. County of St. Louis, 825 F. Supp. 238, 244 (D.
Minn. 1993); Laborers Local #942 v. Lampkin, 956 P.2d 422, 436 (Alaska 1998); Associated
Builders and Contrs. v. S.F. Airports Comm'n, 981 P.2d 499, 509 (Cal. 1999); Master Builders of
Iowa, Inc., v. Polk County, 653 N.W.2d 382, 396 (Iowa 2002); John T. Callahan & Sons, Inc. v.
City of Maiden, 713 N.E 2d 955, 964 (Mass. 1999); Queen City Constr., Inc. v. City of
Rochester, 604 N.W.2d 368, 378 (Minn. Ct. App. 1999); Associated Builders and Contrs. v. So.
Nevada Water Auth., 979 P.2d 224, 229 (Nev. 1999); New York State Chapter, Inc. v. New York
State Thruway Auth., 666 N.E.2d 185, 191-92 (N.Y. 1996); Ohio ex rel. Associated Builders and
Contrs. v. Jefferson County Bd. of Comm'rs, 665 N.E.2d 723, 727 (Ohio Ct. App. 1995);
Associated Builders & Contrs. of R.I., Inc. v. Dep't of Admin., 787 A.2d 1179, 1187-89 (R.I.
2002).
        15.     Plaintiffs cite several cases in purported support of their claim for “violation of
state competitive bidding laws.” (See Am. Compl. ¶¶ 65-70). None of these cases addressed the
use of a project labor agreement, except Allan Myers, L.P. v. Dept. of Transportation, 202 A.3d
205, 215 (Pa. Cmmw. 2019), which, for the reasons set forth herein, is easily distinguishable
from this case.
                                                  23
        Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 25 of 26




common standard on which bids are based.”). In other words, because some bidders needed to

abide by all the terms of the project labor agreement, while others (i.e., those with an affiliation to

the United Steelworkers) did not, the use of a project labor agreement was discriminatory. Id.

Significantly, the Commonwealth Court distinguished Pickett, Sossong, and Hawbaker, the cases

in which it deemed the use of a project labor agreement appropriate, on the following grounds:

       In Pickett, the PLA did not mandate the integration of local collective bargaining
       agreements and permitted nonunion contractors to employ their core personnel in ranges
       of 20% to 50% of the whole workforce. Here, the PLA integrates the local collective
       bargaining agreements “and any successor agreements or amendments” and requires that
       nonunion contractors hire all craft labor personnel through the Local Unions. R.R. 27a. The
       PLAs in Pickett, Sossong and Hawbaker did not contain an exemption for certain
       contractors with a specific union affiliation. Here, by contrast, the PLA permits United
       Steelworkers contractors to use their normal workforce but requires nonunion contractors
       to hire through the Local Unions. In sum, Pickett, Sossong, and Hawbaker are factually
       distinguishable.
Allan Myers, L.P. v. Dept. of Transportation, 202 A.3d 205, 215 (Pa. Cmmw. 2019).

       Thus, it remains true that, as in Pickett and here, the use of a project labor agreement that

contains an exception to the union-hall-hiring-requirement for core employees and otherwise

applies to all bidders alike, is lawful and well-within the bounds of Pennsylvania’s competitive

bidding laws. Accordingly, Plaintiffs’ purported Claim for Relief No. 4 must be dismissed.

               2.      Rule 12(b)(1) Dismissal For Lack of Supplemental Jurisdiction

       Should this Honorable Court agree that Plaintiffs’ federal claims (Claims for Relief Nos.

1, 2, and 3) must be dismissed, then it must also dismiss Plaintiffs’ state law claim (Claim for

Relief No. 4) pursuant to 28 U.S.C. § 1367(c)(3) because no “extraordinary circumstances” exist

to justify the continued exercise of jurisdiction over this claim. See DeForte v. Borough of

Worthington, 2020 WL 2487133, at *3 (W.D. Pa. May 14, 2020) (“Though § 1367(c) generally

provides some discretion, when the federal claim drops out before trial, our Court of Appeals has

held that the district court must decline to exercise jurisdiction over the remaining state claims


                                                  24
        Case 2:20-cv-00649-CRE Document 46 Filed 08/24/20 Page 26 of 26




absent extraordinary circumstances.”) (citing Borough of W. Mifflin v. Lancaster, 45 F.3d 780,

788 (3d Cir. 1995)).

       Section 1367(c)(1) - - which authorizes a district court to decline to exercise supplemental

jurisdiction over a state law claim if “the claim raises a novel or complex issue of State law” - -

also warrants dismissal of Plaintiffs’ state law claim. No Pennsylvania court has ever declared a

project labor agreement with a hiring exception for core employees invalid, as Plaintiffs ask this

Court to do, and granting such relief would be tantamount to creating a per se ban on the use of

project labor agreements, which, again, is something no Pennsylvania court has ever done.

Because it presents a novel issue of state law, this Court should decline to exercise jurisdiction

over Plaintiffs’ state law claim. See, e.g., Carroll v. Acme Truck Line, Inc., 992 F. Supp. 2d 512,

533 (W.D. Pa. 2014) (finding that novel issue of state law existed where Pennsylvania court had

not recognized exception to law urged by plaintiff’s complaint and dismissing state law claim

accordingly).

III.   CONCLUSION

       For the foregoing reasons, Plaintiffs’ Complaint should be dismissed in its entirety, with

prejudice.

                                                     Respectfully submitted,

                                                     /s/ F. Timothy Grieco
                                                     F. Timothy Grieco, Esquire

                                                     Eckert Seamans Cherin & Mellott
                                                     44th Floor, 600 Grant Street
                                                     Pittsburgh, Pa 15219

                                                     Attorneys for Defendants
                                                     Community College of Allegheny County
                                                     and Quintin B. Bullock



                                                25
